Woodward, J.
(dissenting) :
I cannot see my way clear to concur in the above decision. It is not to be doubted that at common law the defendants owed the plaintiff no duty, under the facts disclosed in this case, to afford support for the ground with the superimposed burden of the building. The natural right of support, as between the owners of contiguous lands, exists in respect of lands only, and not in respect of buildings *62or erections thereon. (Panton v. Holland, 17 Johns. 92; Thurston v. Hancock, 12 Mass. 221; Humphries v. Brogden, 12 Q. B. 739; God. Ease. [Bennett’s ed.] 34.) The Owner of land, however, in making excavations on his own premises, which may endanger a building on his neighbor’s land, is bound to use reasonable care in the prosecution of his work, and is liable for injuries to his neighbor’s property resulting from his negligence. But he is under no obligation to shore up his neighbor’s house, nor is there any duty arising from contiguity merely that he should give his neighbor notice of his intention to excavate on his own premises. ■ (Dorrity v. Rapp, 72 N. Y. 307, 310 ; White v. Nassau Trust Co., 168 id. 149, 155, and authorities there cited.)
The rule of the common law is modified, however, by the provisions of section 22 of the Building Code of the city of New York, enacted under the provisions of section 647 of the Greater New York charter (Laws of 1897-, chap. 378), which provides that whenever an excavation shall be intended to be carried or shall be carried to a depth of more than ten feet below.the curb, the person or persons causing such excavation to be made shall at all times from the commencement until the completion thereof, if afforded the necessary license to enter upon the adjoining land, and not otherwise, at his or their own expense, preserve any adjoining or contiguous wall or walls, structure or structures, from injury, and support the same by proper foundations, so that they shall be and remain practically as sáfe as before the excavation was commenced. The plaintiff attempted to bring the case within this provision of the Building Code by alleging that it was intended to make an excavation moré than ten feet in depth, but the evidence wholly fails to support any such allegation, and it is practically conceded that the defendants did not intend to go below about seven feet from the curb line. They did, however, after the work of excavating had been commenced, go to the plaintiff and request permission to go upon the latter’s premises for the purpose of shoring up the plaintiff’s building, and this privilege was granted. The defendants did some work in shoring up the building in a perfectly proper manner, so far as appears from the evidence, for it is not contended that the building fell because of the work which was thus done, but in spite of it. The decision *63about to be made supports the judgment in favor of the plaintiff upon the theory that the defendants having asked and received permission to go upon the plaintiff’s premises for the purpose of shoring up the latter’s building, they undertook to do all that the law made it the duty of the plaintiff to do under the circumstances of this case, and to preserve the walls of the plaintiff’s building. And, although it is clearly shown by the evidence that the defendants did 'not intend to excavate more than seven feet below the curb line, the judgment is to be sustained on the theory that the defendants, by asking permission to go upon the premises of the plaintiff for the purpose of shoring up the building, impliedly represented to the plaintiff that they intended to go more than ten feet below the curb, and thus assumed liability for the work at all times; No such theory was presented to the trial court; the case went to the jury upon the proposition that the defendants, having undertaken to shore up the building, were liable for negligence if they failed to shore it up sufficiently to preserve it, even if there was no negligence in the manner of performing that portion of the work which they undértoolc to do, and not upon any idea that there was an implied representation bringing the defendants within the provisions of section 22 of the Building Code. As I read that Code it merely provides that if a man intends to make an excavation more than ten feet in depth below the curb he is liable for injury to the adjoining property which results from that excavation before reaching the intended depth. That is, if he intended to go fifteen feet below the curb line, and the injury occurred when the excavation had only reached seven feet, the excavator would be liable, because the intention to go more than ten feet in depth relieved the neighbor of any duty to protect his own property. On the contrary, if the defendants only intended to dig seven feet below the curb, the duty was upon the plaintiff at all times to protect his own property, and the mere fact that the defendants asked and received permission to go upon the plaintiff’s premises to shore up his building does not warrant the conclusion, in my judgment, that they thereby represented that they intended to do what they did not intend, or that they assumed any other obligation than that of using due care in the performance of the details of any work which they undertook so as not to injure the property of the plaintiff. The inference is quite as likely that the defendants *64asked the permission to go upon the plaintiff’s premises ff_r the purpose of discharging the duty of the master, to provide a reasonably safe place for their employees to work, as it is that they made any representation as to their intention. When the defendants asked this permission it gave the plaintiff personal notice that the excavation was going on, and that it might involve the safety of his premises. A, little inquiry on thp part of the plaintiff would have developed the fact'that the defendants did not intend to bring themselves within the provisions of section 22 of the Building Code, and it appears entirely clear to me that the plaintiff could not close his eyes to the situation and rely upon the defendants to absolutely protect him in the absence of a specific and obligatory contract for' that purpose. While the defendants, having asked and received permission to go upon the plaintiff’s premises 'for the purpose of shoring up the building, were liable for any neglect in the performance of the work which might result to the plaintiff’s injury, I am of opinion that they were not liable for an error in judgment as to the amount of such work which was necessary, or for a failure to do more than was done. They were liable for the work which they did do, if that produced injury, but to hold them as insurers of the plaintiff’s goods, where there was no . duty imposed by law, and where the positive duty was imposed upon the owner or ownérs of the premises to “ preserve the same from injury, and so support the same by proper foundations that * * * they shall be and remain practically as safe as before such excavation was commenced, and” where such owner or owners shall be permitted to enter upon the premises where such excavation is being made for that purpose, when necessary” (N. Y. Building Code, § 22), is carrying the doctrine of negligence beyond any point sanctioned by authorities controlling here. In the somewhat analogous case of Wynne v. Haight (27 App. Div. 7) the court say: “ Even if she had promised to make repairs she would not have been liable for her failure to keep that promise, it being without consideration. Still less was she liable for a partial failure in that regard. Clearly she is not liable,, merely because she only kalsomined what she had agreed to repair, if she would not have been liable in case of complete non-action. It is not the landlord’s negligence, in the sense in which that word is com*65monly used, which makes him liable; that is, in not fully doing what* he has voluntarily promised to do, but his active and direct negligence with regard to the subject-matter of his undertaking. His negligent act must be the real cause of the injury, and it is for that alone that he is liable.” It is not claimed here that there was any contractual relation between the defendants and the plaintiff by which the former undertook to protect the latter, -as by an insurance, but the whole case is based upon the theory that when the defendants entered upon the premises of the plaintiff for the purpose of shoring up the building they assumed the' responsibility which section 22 of the New York Building Code places upon the owner of premises who is about to excavate to a depth of more than ten feet below the curb, and that a failure to absolutely protect the plaintiff’s premises constitutes negligence. I think this constitutes error of law entitling the- defendants to a reversal of the judgment, this question being raised by defendants’ motion to dismiss at the close of the evidence, by their request for the direction of a verdict .and by their exception to the charge of the learned trial court.
Judgment and order affirmed, with costs.